DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC §112
	In light of the amendment of claim 5; the previous rejection of claim 5 under 35 USC 112(b) is hereby withdrawn.
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance.

	Regarding Claim 1, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 1, and specifically comprising the limitation of “and have its ends abut with cut ends of the rub rail bumper or abut with an end of an adjacent longitudinally extending housing” including the remaining limitations.

	Regarding Claim 12, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 12, and specifically comprising the limitation of “abutting the cut ends of the rub rail bumper with ends of the longitudinally extending watercraft light and forming a substantially same outer perimeter with the rub rail bumper” including the remaining limitations.
Regarding Claim 15, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 15, and the first longitudinally extending section and the second longitudinally extending section are configured and disposed to be held within a perimeter of the rub rail bumper” including the remaining limitations.
	Claims 2-11 and 13-14 and 16-19 are allowable because of their dependencies on claims 1, 12 and 15, respectively.
	Examiner Note: The reference of Ortwein et al (US PG Pub. No. 2016/0090158, same assignee) is the closest reference to the claims. Ortwein in figure 2, discloses a longitudinally extending first section of a watercraft light but it overlaps the rub rail bumper (104) and is not confined within its perimeter or abutting with it.
	
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached on M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this 
/DONALD L RALEIGH/
Primary Examiner, Art Unit 2879